Order entered September 28, 2015




                                           In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                    No. 05-15-00336-CR
                                    No. 05-15-00337-CR

                      CHARLES ANTHONY WILLIAMS, Appellant

                                              V.

                            THE STATE OF TEXAS, Appellee

                    On Appeal from the 292nd Judicial District Court
                                  Dallas County, Texas
                    Trial Court Cause Nos. F11-49252-V, F11-49253-V

                                          ORDER
       By order dated August 27, 2015, we struck the appellant’s brief because it contained the

full name of a complaining witness of one of the underlying cases. Appellant filed an amended

brief on that same date, but the brief was inadvertently not docketed as an amended brief. The

amended brief has now been correctly docketed as such. Accordingly, we VACATE our order

of September 24, 2015.



                                                    /s/   ADA BROWN
                                                          JUSTICE